DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 13 October 2021 wherein applicant amends claims 1, 8, 9, 16, 17, 20 and claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) in claim 1, a housing comprising an access door: a security monitoring circuit supported by the housing and configured to monitor the access door; a power distribution component supported by the housing and configured to supply power to a component of the gaming system; a plurality of output devices comprising a display device supported by the housing, a player tracking display supported by the housing, and a speaker supported by the housing; a sound card supported by the housing and operable with the speaker; a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing, and a cashout input device supported by the housing; a processor; and a memory device that stores a plurality of via the game lay input device, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; and “responsive to receipt of a second player input, via the game play input device, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, the second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands”, “determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game”, “responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the triggering event that occurred, a second quantity of extra hands for a subsequent third play of the poker game, and….the determined second quantity of extra hands.”  
Claim 9, a gaming system comprising: a housing comprising an access door: a security monitoring circuit supported by the housing and configured to monitor the access door; a power distribution component supported by the housing and configured to supply power to a component of the gaming system: 5Response to Final Office Action Application No. 16/748,265 a plurality of output devices comprising a display device supported by the housing, a player tracking display supported by the housing, and a speaker supported by the housing; a sound card supported by the housing and operable with the speaker; a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing, and a cashout input device supported by the housing; a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to “responsive to receipt of a player input via the game play input device”, “cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hand, the first quantity of hands being at least one hand: cause a display, by a display device, of a first hand of the first play of the poker game”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, any of a modifier for a first hand of a subsequent second play of the poker game and a quantity of extra hands for the subsequent second play of the poker game”; 72IGT Matter No. P002275-001NGE Matter No. 025094-8668 “responsive to determining the quantity of extra hands for the second play of the poker game, for the second play of the poker game comprising the first quantity of hands and the determined quantity of extra hands, for each hand of the second play of the poker game”, “responsive to determining the modifier for the second play of the poker game, for the second play of the poker game comprising the first quantity of hands, for one of the hands of the second play of the poker game.” 
Claim 17 , a gaming system comprising: a housing comprising an access door: a security monitoring circuit supported by the housing and configured to monitor the access door; a power distribution component supported by the housing and configured to supply power to a component of the gaming system; a plurality of output devices comprising a display device supported by the housing, a player tracking display supported by the housing, and a speaker supported by the housing; a sound card supported by the housing and operable with the speaker; a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing, and a cashout input device supported by the housing; a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: “responsive to receipt of a first player input, via the game play input device, cause a first play of a poker game wherein the first play of the poker game comprises first quantity of hands, the first quantity of hands being at least one hand”, “responsive to the first hand of the first place of the poker game comprising one of a plurality of different winning outcomes,” “determine any awards for the first hand of the first play of the poker game”, “cause…an award associated with that winning outcome, a multiplier for a subsequent play of the poker game associated with that winning outcome, and a quantity of extra hands for the subsequent play of the poker game associated with that winning outcome, the multiplier and quantity of extra hands displayed by an extra award indicator to indicate the multiplier and the quantity of extra hands for the subsequent play of the poker game”; “responsive to receipt of a subsequent player input, via the game play input device, cause the subsequent play of the poker game wherein the subsequent play of the poker game replaces any remaining displayed hands for any previous play of the poker game and comprises a second quantity of hands equal to the first quantity of hands and the quantity of extra hands, for each hand of for the subsequent play of the poker game…wherein each hand of the subsequent play of the poker game independently determined from each hand of the first play of the poker game, and where any determined award for one of the hands is based on the multiplier.”  
The limitations in claim 1, “responsive to receipt to a first player input, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering 
This judicial exception is not integrated into a practical application. The claim recites an additional element using a processor to perform the “responsive to receipt to a first player input, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; and “responsive to receipt of a second player input, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, the second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands”, “determine any awards for the first hand of the second play of the poker game and the first extra 
The 2019 PEG (Revised Patent Subject Matter Eligibility Guidance) defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that 
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The added limitations of a processor, memory and display are Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Regarding claims 1, 9 and 17, the limitations of a security monitoring circuit supported by the housing and configured to monitor the access door; a power distribution component supported by the housing and configured to supply power to a component of the gaming system; a plurality of output devices comprising a display device supported by the housing, a player tracking display supported by the housing, and a speaker supported by the housing; a sound card supported by the housing and operable with the speaker; a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing, and a cashout input device supported by the housing is well-known and/or conventional in the art. As evidence by Fisher et al. (US Pub. No. 2004/0097285) in paragraphs 9 and 10 that a security monitoring circuit supported by the housing and configured to monitor the access door is well-known and/or conventional in the art.. Further as evidence by Nelson (US Pub. No. 2021/0082253) in paragraph 49, a power distribution component supported by the housing and configured to supply power to a component of the gaming system is well-known and/or conventional in the art. Further, as evidenced by Winans et al. (US Pub. Ho. 2007/0093290) on paragraph 73 that a player tracking display supported by the housing, and a speaker supported by the housing is well-known and/or conventional in the art. Further as evidenced by Halibritter et al. (US Pat. No. 7,022,017) discloses in col. 5, lines 19-24, that a sound card supported by the housing and operable with the speaker is well-known and/or conventional in the art. Further as evidence by Slomiany et al. (US Pub. No. 2008/0254854) in paragraph 24 that a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing is well-known and/or conventional in the art. Furthermore as evidence by Itkis et al. (US Pub. No. 2019/0333324) discloses on paragraph 35 that a cashout input device supported by the housing is well-known and/or conventional in the art. Regarding dependent claims 18, 16 and 20, as evidence by Singer et al. (US Pub. No. 2004/0192431) in paragraph 21; Kadlic (US 5,816,915) in col. 3, lines 35-59, discloses that a credit input mechanism (coins and bill acceptors) and ticket reader are conventional and well known in the art. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “responsive to receipt to a first player input, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; and “responsive to receipt of a second player input, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, the second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands”, “determine any awards for the first hand of the second play of the poker game and the first extra 
The dependent claims 2-8, 10-16 and 18-20 each recite additional abstract ideas that are related to Certain Methods of Organizing Human Activity which do not cure the deficiencies of the independent claims. Each of the dependent claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations of practicing the abstract idea.

Response to Arguments
Applicant's arguments filed 13 October 2021 have been fully considered but they are not persuasive.
Applicant contends that the claim are not directed to an abstract idea of Certain Methods of Organizing Human Activity.
The examiner respectfully disagrees. As noted above, The limitations in claim 1, “responsive to receipt to a first player input, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; and “responsive to receipt of a second 
Applicants contend that that the claims are directed to a special purpose gaming system that includes patentable subject matter (and not the alleged abstract idea) because the claims: (1) do not recite a judicial exception, (2) include recitations that are integrated into a practical application, and (3) amount to significantly more than an alleged abstract idea. Applicant provides support by providing PTAB decision on Ex parte Fujisawa, Appeal 2018-003650, Appl. No. 14/257,066, Tech. Center 3700 at 6 ()PTAB February 26, 2019). 
The examiner respectfully disagrees. As noted above the added elements that applicant’s claims as a special purpose gaming system of a security monitoring circuit supported by the housing and configured to monitor the access door; a power distribution component supported by the housing and configured to supply power to a component of the gaming system; a plurality of output devices comprising a display device supported by the housing, a player tracking display supported by the housing, and a speaker supported by the housing; a sound card supported by the housing and operable with the speaker; a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing, and a cashout input device supported by the housing is considered to well-known and/or conventional in the art. As noted above, regarding claims 1, 9 and 17, the limitations of a security monitoring circuit supported by the housing and configured to monitor the access door; a power distribution component supported by the housing and configured to supply power to a component of the gaming system; a plurality of output devices comprising a display device supported by the housing, a player tracking display supported by the housing, and a speaker supported by the housing; a sound card supported by the housing and operable with the speaker; a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing, and a cashout input device supported by the housing is well-known and/or conventional in the art. As evidence by Fisher et al. (US Pub. No. 2004/0097285) in paragraphs 9 and 10 that a security monitoring circuit supported by the housing and configured to monitor the access door is well-known and/or conventional in the art.. Further as evidence by Nelson (US Pub. No. 2021/0082253) in paragraph 49, a power distribution component supported by the housing and configured to supply power to a component of the gaming system is well-known and/or conventional in the art. Further, as evidenced by Winans et al. (US Pub. Ho. 2007/0093290) on paragraph 73 that a player tracking display supported by the housing, and a speaker supported by the housing is well-known and/or conventional in the art. Further as evidenced by Halibritter et al. (US Pat. No. 7,022,017) discloses in col. 5, lines 19-24, that a sound card supported by the housing and operable with the speaker is well-known and/or conventional in the art. Further as evidence by Slomiany et al. (US Pub. No. 2008/0254854) in paragraph 24 that a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing is well-known and/or conventional in the art. Furthermore as evidence by Itkis et al. (US Pub. No. 2019/0333324) discloses on paragraph 35 that a cashout input device supported by the housing is well-known and/or conventional in the art. Regarding dependent claims 18, 16 and 20, as evidence by Singer et al. (US Pub. No. 2004/0192431) in paragraph 21; Kadlic (US 5,816,915) in col. 3, lines 35-59, discloses that a credit input mechanism (coins and bill acceptors) and ticket reader are conventional and well known in the art. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “responsive to receipt to a first player input, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; and “responsive to receipt of a second player input, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, the second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands”, “determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game”, “responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the triggering event that occurred, a second quantity of extra hands for a subsequent third play of the poker game, and….the determined second quantity of extra hands” of claims 1, 9 and 17, steps amounts to no more than mere 
Regarding the PTAB decision to Fujisawa, the examiner notes that the PTAB decision to Fujisawa is considered to be non-presidential and not controlling.
Applicant contends that the amended claims provide a particular machine that improves gaming technology, in part by providing a new way of operating the gaming system not previously known in the gaming technology field. Such operating improvements make the gaming system more exciting, and interesting to players and potential players.
The examiner respectfully disagrees. The new way of operating the gaming system not previously known in the gaming technology field, such operating improvements that making the gaming system more exciting and interesting to players and potential players is not considered to technical solution to a technical problem. The improvements that applicant in relying upon is nothing more than the look and feel of the game system rather than improvements upon conventional functioning of a computer, or upon conventional technology or technological processes. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP 2106.05(a)).
The claims do not purport to improve the functioning of the computer itself or to improve any other technology or technical field. Use of an unspecified generic computer does not transform an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.R./            Examiner, Art Unit 3715